internal_revenue_service number release date index number --------------------- -------------------------- --------------------- ---------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc corp b05 plr-137877-13 date march legend distributing controlled -------------------- --------------------- -------------------------------------- ------------------------------ ------------ ------------------------------------------------ date ---------- businessa businessb businessb assets ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------- ------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- ------------------------------------------------------------ -------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------------- x -- dear ---------------- plr-137877-13 this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that letter and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction defined below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 facts distributing is a cash_method taxpayer with a taxable_year ending date distributing has one class of stock outstanding the distributing stock is held by x shareholders the shareholders distributing engages in businessa and businessb distributing has submitted financial information indicating that businessa and businessb have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction distributing intends to separate businessa and businessb to do so distributing proposes to undertake the following steps pursuant to a single_plan the proposed transaction i ii distributing will form controlled with a single class of stock controlled will have a number of shares equal to the outstanding distributing shares distributing will transfer businessb assets to controlled in exchange for all of the controlled stock and the assumption of certain liabilities of distributing related to businessb the contribution plr-137877-13 iii on the same day as the contribution distributing will distribute the controlled stock pro_rata to the distributing shareholders the distribution following the distribution controlled will operate businessb and distributing will operate businessa representations the following representations have been made in connection with the proposed transaction a b c d e f g h no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of businessa financial information submitted on behalf of distributing is representative of the present operation of businessa and there have been no substantial operational changes in businessa since the date of the last financial statements submitted the five years of businessb financial information submitted on behalf of controlled is representative of the present operation of businessb and there have been no substantial operational changes in businessb since the date of the last financial statements submitted following the distribution distributing and controlled will each continue the active_conduct of its business independently with its separate employees the distribution is being carried out for the following business purposes to facilitate providing equity interests to employees and for competitive purposes the distribution is motivated in whole or substantial part by these corporate business purposes the transaction is not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed within the meaning of sec_357 by controlled the total adjusted_basis and fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled in the contribution ii the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in connection with the plr-137877-13 i j k l m n o p contribution and iii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 if any received by distributing from controlled in connection with the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction the liabilities assumed within the meaning of sec_357 in the proposed transaction were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution payments made in connection with all continuing transactions between distributing and controlled if any will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of any controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that either i was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii is attributable to distributions on distributing stock_or_securities that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution plr-137877-13 q r s the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the transaction within the meaning of sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 no investment_credit determined under sec_46 has been or will be claimed with respect to any property being transferred between distributing and controlled rulings based solely on the information submitted and the representations made we rule as follows the contribution followed by the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 controlled’s basis in each asset received from distributing in the contribution will equal the basis of such asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the holding_period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders on the distribution sec_355 the basis of the distributing stock and controlled stock in the hands of each shareholder after the distribution will equal the basis of the distributing stock plr-137877-13 held by the shareholder immediately prior to the distribution allocated between the distributing and controlled stock in proportion to the fair_market_value of each immediately after the distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each shareholder in the distribution will include the holding_period of the distributing stock on which the distribution is made provided that the distributing stock is held as a capital_asset in the hands of the shareholder on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 caveats no opinion is expressed about the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or the federal_income_tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i ii whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both see sec_355 and sec_1_355-2 or iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-137877-13 a copy of this letter must be attached to any income_tax return for which it is relevant alternatively any taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _thomas i russell_____________ thomas i russell branch chief branch office of associate chief_counsel corporate cc
